Citation Nr: 1509274	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder to include degenerative disc disease.  

2.  Entitlement to a disability evaluation in excess of 70 percent for the Veteran's posttraumatic stress disorder (PTSD).  

3.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's cervical spondylosis and anterior cervical discectomy and fusion residuals for the period prior to December 10, 2011.  

4.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left upper extremity neurological manifestations of cervical spondylosis for the period on and after December 10, 2011.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's orthopedic manifestations of cervical spine spondylosis and discectomy and fusion residuals for the period on and after December 10, 2011.  
6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	G. Keenum, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Veteran's former spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1970 to September 1971 and from September 1972 to December 1978.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for cervical neck pain with bilateral shoulder pain and radiculopathy and a back disorder and denied service connection for PTSD.  In May 2007, the RO granted service connection for cervical spondylosis and anterior cervical discectomy and fusion residuals; assigned a 20 percent evaluation for that disability; and effectuated the award as of January 17, 2006.  In January 2009, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  

In June 2009, the RO granted service connection for PTSD, assigned a 30 percent evaluation for that disability; and effectuated the award as of May 29, 2007.  In July 2010, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In October 2010, the Board, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a back disorder; increased the initial evaluation for his PTSD from 30 to 50 percent; and remanded the issues of service connection for a back disorder to include arthritis and the initial evaluation for his cervical spine disorder to the RO for additional action.  

In April 2012, the RO increased the evaluation for the Veteran's PTSD from 50 to 70 percent and effectuated the award as of August 1, 2011.  In October 2012, the RO recharacterized the Veteran's service-connected cervical spine disability as left upper extremity neurological manifestations of cervical spondylosis evaluated as 20 percent disabling and orthopedic manifestations of cervical spine spondylosis and discectomy and fusion residuals evaluated as 10 percent disabling and effectuated the awards as of December 10, 2011.  In April 2013, the RO granted a temporary total rating for the Veteran's PTSD under the provisions of 38 C.F.R. § 4.29 for the period from December 21, 2012, to January 31, 2013.  In November 2013, the RO granted a temporary total rating for the Veteran's PTSD under the provisions of 38 C.F.R. § 4.29 for the period from May 20, 2013, to June 30, 2013, and denied a TDIU.  

In December 2014, the Veteran was informed in writing that: the Veterans Law Judge who had conducted his July 2010 hearing had retired: he therefore had the right to an additional hearing before a different Veterans Law Judge; and if he did not respond within 30 days, the Board would assume that he did not desire an additional hearing.  The record does not reflect that the Veteran subsequently responded to the December 2014 notice.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Board has reframed the issues on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Lumbar Spine

In its October 2010 decision reopening and remanding the Veteran's claim of service connection for a lumbar spine disorder, the Board observed that:

[The Veteran's service treatment] records include the following information: in February 1971, a clinician noted that the Veteran reported having low back pain (LBP) for 1.5 years; the clinician found that the Veteran had "very mild scoliosis, convex to the [right] ... which may only be positional in nature.  No bony abnormality is noted. SI [sacroiliac] joints normal."  He diagnosed the Veteran with an "essentially normal LS [lumbosacral] spine."  In November 1975, a clinician diagnosed the Veteran with moderate thoracic and lumbar scoliosis, with muscle spasms.  In July 1978, a clinician noted that the Veteran had been taken by ambulance to the emergency room after hurting his back; he diagnosed the Veteran with a low back sprain with no deformity.  

The Board directed the AOJ to schedule the Veteran for a VA orthopedic examination of his claimed low back disorder.  The examiner was specifically instructed to "review the summary of the Veteran's in-service and post-service back treatment provided in the decision to reopen his claim, supra."  In December 2011, the Veteran was provided the requested VA spine examination.  The examination report conveys that the Veteran was diagnosed with lumbar spine degenerative disc disease.  No findings as to the etiology of the Veteran's lumbar spine degenerative disc disease were advanced.  In February 2012, the Veteran was provided with an additional VA spine examination.  The February 2012 examination report states that the Veteran was again diagnosed with lumbar spine degenerative disc disease.  The examiner observed that "after review of the medical records, I was unable to find results of any complaints of injury or problems to his lower back throughout his service" and "there is nothing related to the lower back."  Based upon his deficient review of the record, the examiner concluded that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, illness, or event."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The AOJ's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, further VA spinal evaluation is necessary to determine the relationship, if any, between the Veteran's in-service lumbar spine symptomatology and his diagnosed lumbar spine degenerative disc disease.  

PTSD and Cervical Spine Disabilities

The report of a July 2014 VA psychiatric examination states that the Veteran was diagnosed with PTSD.  The examining VA licensed clinical social worker observed that "suicidal and homicidal ideation were credibly denied" and opined that "the Veteran's service-connected symptoms of PTSD may cause some impairment across occupational and social spheres with reduced reliability and productivity but do not preclude possible employment."  No Global Assessment of Functioning (GAF) score was advanced.  An October 2014 VA hospital discharge summary states that the Veteran was admitted due to suicidal ideation "related to the intolerability of the pain" associated with his cervical spine disorder.  At discharge, the Veteran was diagnosed with PTSD and "[major depressive disorder] superimposed upon or concomitant with depressive disorder secondary to general medical condition (cervical and lumbar radiculopathy)."  

The Veteran was last afforded a VA psychiatric examination in July 2014 and a VA spinal examination in February 2012.  Given the apparent subsequent increase in severity of both the Veteran's psychiatric and his cervical spine disability pictures, the Board finds that further VA examinations addressing the Veteran's PTSD and cervical spine disabilities are needed to resolve the issues raised by the instant appeal.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA clinical documentation dated after October 2014 is not of record.  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the service-connected disabilities.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his lumbar spine disorder and all treatment of his service-connected PTSD and cervical spine disabilities  after October 2014 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after October 2014.  

3.  Schedule the Veteran for a VA spine examination in order to assist in determining the nature and etiology of his lumbar spine disorder and the nature and severity of his service-connected cervical spine spondylosis and discectomy and fusion residuals and left upper extremity neurological manifestations of cervical spondylosis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified lumbar spine disorder had its onset during active service; is related to the Veteran's in-service lumbar spine complaints; and/or otherwise originated during active service.  

The examiner should also address the functional and vocational impairment associated with the Veteran's cervical spine spondylosis and discectomy and fusion residuals and left upper extremity neurological manifestations of cervical spondylosis.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and severity of his service-connected PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should also address the functional and vocational impairment associated with the Veteran's PTSD.  

5.  Then readjudicate the Veteran's appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

